 

Exhibit 10.20

4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD

SECOND ADDENDUM TO COMMERCIAL UNIT AGREEMENT

THIS SECOND ADDENDUM TO COMMERCIAL UNIT PURCHASE AGREEMENT (this “Addendum”) is
executed as of the 26 day of September, 2019 (“Effective Date”), by and between
4000 South Ocean Property Owner, LLLP, a Delaware limited liability partnership,
as “Seller”, and SOHO ICW Resort Owner LLC, a Delaware limited liability
company, as “Buyer”.  Seller and Buyer shall be collectively referred to herein
as the “Parties” or individually, a “Party”.

R E C I T A L S

Seller and Sotherly Hotels, Inc. (“Sotherly”) entered into that certain
Agreement (the “Agreement”) for the purchase and sale of Unit CU-2 (the “Unit”)
in 4010 South Ocean Condominium Hollywood (the “Condominium”).  Simultaneously
with the execution of the Agreement, the Parties entered into that certain
Addendum to Commercial Unit Agreement (the “First Addendum”) which amended the
Agreement in certain respects as more particularly set forth therein.

Sotherly subsequently assigned all of its rights, title and interest in and to
the Agreement and First Addendum to Buyer.

The Parties desire to amend the Agreement and First Addendum in certain respects
as more particularly set forth below.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1.Recitals; Defined Terms; Conflicts.  The foregoing recitals are true and
correct and are incorporated herein as if repeated at length. Unless the context
otherwise requires, all initial capitalized terms used but not defined in this
Addendum shall have the meaning or meanings given to such terms in the
Agreement. This Addendum shall be deemed a part of, but shall take precedence
over and supersede any provisions to the contrary contained in the Agreement and
the First Addendum.  All references in the Agreement or this Addendum to the
Agreement and/or the First Addendum shall be deemed to refer to the Agreement
and/or the First Addendum as modified by this Addendum, unless the context
otherwise requires.

2.Amendment to Declaration of Condominium.  Prior to, or at Closing, Seller
shall record an amendment to the Declaration in the Public Records of Broward
County, Florida, which shall include the changes set forth in the redline
attached hereto as Exhibit “H.”    Nothing herein shall preclude the Seller from
otherwise amending the Declaration, provided that any such amendment does not
negate the effect of the redlined provisions contained on Exhibit “H.”

3.Purchase Price Adjustment. Seller and Buyer have agreed to increase the
Purchase Price to $5,350,000, subject to the adjustments set forth in the
Agreement..

4.“Unit Description/Addition of Unit CU-5/Property Management System.  The
Graphics attached to the First Addendum as Exhibit “A” are hereby deleted in
their entirety and replaced with those attached to this Addendum as Exhibit
“A”.  The Parties further agree that at Closing, Buyer shall also receive title
to that portion  of unit CU-2 located on the 6th floor, as described in the
graphics attached hereto as Exhibit “A”.  Prior to Closing, Seller shall
buildout the sixth floor portion of Unit CU -2 in accordance with the buildout
specifications attached hereto as Exhibit “B”, with the cost thereof to be paid
to Seller by Buyer at Closing.  Buyer and Seller acknowledge that the total cost
with allowance provisions for the build out of the sixth floor portion of Unit
CU-2 is $154,743.85.  All references to the defined term “Unit” in the Agreement
shall be deemed to also include Unit CU-2.   Buyer shall be required to obtain
any and all licenses, including a liquor license to use the sixth floor portion
of Unit CU-2.

 

--------------------------------------------------------------------------------

 

5.Delivery of Unit/ Pre-Occupancy/ Closing.  Exhibit “I” to the First Addendum
is hereby deleted in its entirety and replaced with the revised Exhibit “I”
attached hereto as Exhibit “C”.  Section 6 (c ) and Exhibit “I” of the First
Addendum are hereby replaced in their entirety with the following:

“(c )the limited common elements appurtenant  to the Unit  (collectively, “LCE
Spaces”) in the following condition: (i) the housekeeping spaces adjacent to the
trash and laundry chutes  on  floors 2‑5 and 7- 42 and shown on the Graphics in
“white box finish” (collectively, the “Maid’s Closets”); (ii) the meeting rooms
and board room located on the sixth floor  will be delivered in “turnkey”
condition and shall also include the decorative finishes and furniture
consistent with the Resort Design Standard; (iii) the five (5) cabanas located
on the south side of the sixth floor tennis court area as shown on the Graphics
to be managed by Buyer pursuant to the Parking and Cabana Management Agreement
described in Section 9 hereof  shall be delivered in turn key condition with all
decorative finishes and  furniture consistent with the Resort Design Standard;
(iv) the eastern most portion of CU-2 on the first floor (“New Office Area”)
shall be delivered in “white box finish”, however Seller shall construct
improvements to such space in accordance with the Tenant Finish Detail attached
hereto as Exhibit “I” (“Tenant Finish Detail”);    (v) the linen room area
located on the first floor of the Condominium pursuant to the Graphics shall be
an LCE Space and delivered in “white box finish”; provided, however, the laundry
chute shall be installed and operable such that all items deposited in the
laundry shoot will land in the linen room (vi) the storage areas located
immediately adjacent to units 201, 301, 401 and 501 shall be delivered in “white
box  finish”  however Seller shall construct improvements to such spaces in
accordance with the Tenant Finish Detail and (vi)  all other LCE Spaces shall be
delivered in “white box condition.””  

6.Bill of Sale.  Section 8 of the First Addendum is hereby deleted in its
entirety and replaced with the following:

Bill of Sale.  Seller shall execute, and Buyer shall cause its  affiliate
Buyer’s, SOHO ICW Resort TRS LLC, a Delaware limited liability company (“TRS
Affiliate”) to also execute and deliver at Closing a Bill of Sale in
substantially the form attached hereto as Exhibit “D”, which Bill of Sale shall
convey to TRS Affiliate in addition to any other personal property or furniture,
fixtures or equipment, as applicable, all inventory and equipment purchased by
Seller and stored at the Unit, and all excess FF&E purchased by Seller, all
excess sundries and all engineering tools and equipment necessary for operation
of the Hotel (as defined in the Declaration).  Buyer and Seller have agreed upon
the FF&E and inventory list attached hereto an Exhibit “E” Seller shall not be
required to purchase any additional FF&E or inventory absence a written letter
agreement between Buyer and Seller modifying Exhibit “E”

7.Conditions Precedent.  Section 19 of the First Addendum is hereby amended by
adding the following as Section 19 (h), (i) and  (j) respectively:

(h)That Seller shall have purchased, in the name of the Association as
Association Property, a trash compactor (the “Trash Compactor”), which shall
have been delivered to and installed at the Building.  The Trash Compactor shall
not be subject to any purchase money or other security interest.  Further, the
size and capability of the Trash Compactor shall be such as to meet the expected
use of a three hundred forty-five (345) unit luxury all suites condo-hotel.  No
food and beverage trash shall be comingled with the main Trash Compactor for the
Condominium.  Buyer has agreed to  use  the trash compactor owned by its
Affiliate who owns Unit CU-3 for its food and beverage related trash or shall
reach an agreement with the Owner of CU-1 to use its trash compactor.    The
provisions of this Section shall survive Closing.   .

 

--------------------------------------------------------------------------------

 

(i)The property management system for the Condominium shall be installed, fully
operational and ready for the immediate conveyance of ownership by virtue of the
Bill of Sale ( or separate Bill of Sale in substantially similar
form).  At  Closing, Seller shall convey the property management system to TRS
Affiliate.

(j)    The Brand Agreement with the Association shall be in full force and
effect and the Association shall be in good standing thereunder, with all fees
then due and payable by Association having been paid.  

8.Closing.   Seller shall use commercially reasonable efforts to provide  Buyer
with the first written notice of an anticipated closing date; however this
provision shall not prevent Seller from closing on other units prior to closing
on CU-2.   

9.Exhibit “C” to the First Addendum is hereby deleted in its entirety and
replaced with the revised Exhibit “C” attached hereto as Exhibit “F”.  Further,
Section 9 of the First Addendum is hereby deleted and replaced in its entirety
with the following:

Parking and Cabana Management Agreement.  At or prior to closing, Seller agrees
to cause the Association to enter into a parking and cabana management agreement
with Buyer for Buyer to manage and operate the parking facility (the “Garage”)
at the Condominium and for five (5) pool cabanas and other designated areas
referenced therein, if any (the “Parking and Cabana Management Agreement”) for
the provision of, among other services, parking services to serve the needs of
the Condominium Property on a non-exclusive basis.  Such Parking and Cabana
Management Agreement to be executed by the Association shall be substantially in
the form attached hereto as Exhibit “C”.  The Association’s execution and
delivery of the Parking and Cabana Management Agreement at or prior to closing
shall be a condition precedent to Buyer’s obligation to close hereunder and
Buyer agrees it will execute the Parking and Cabana Management Agreement no
later than closing.  The Parking and Cabana Management Agreement shall provide
that (i) Buyer shall have the exclusive right to provide valet parking services
for the entire Condominium and all owners other than the Unit CU-3 Owner and
their respective guests, invitees and customers, all at Buyer’s, or its
affiliate’s, prevailing rates for valet parking spaces, (ii) no Unit Owner shall
be entitled to self-park, (iii) no Unit Owner shall receive complimentary valet
parking, except for (A) Owners of Units who are in residence as set forth in
Section 3.3 or such other applicable provision of the Declaration, (B) the owner
of Unit CU-1 who has the right to have twenty (20) cars valet parked for no
additional charge other than as a part of Common Expenses and (C) the Owner of
Unit CU-4 who has the right to have three (3) cars valet parked for no
additional charge to the Owner of Unit CU-4 other than part of Common Expenses,
and (D) a total of two (2) free valet parking spaces to the contract purchaser
of Unit R-378 and up to four (4) more free valet parking spaces allocated to
various contract purchasers at  Seller’s election (each, a “Complimentary Valet
User”), and (iv) in consideration of allowing Buyer, or its assigns, to operate,
manage and retain all income generated by the Garage, Buyer shall pay
Association the stipulated sum of $271,000 on an annual basis, in equal monthly
installments, which sum shall increase every five (5) years by 5%.  Except as
expressly provided in the immediately preceding sentence, Seller has not
granted, and will not grant, any additional complimentary parking spaces to
prospective purchasers.  There shall be no additional charge in the Parking and
Cabana Management Agreement for the use of the cabanas.  In connection with
Seller obtaining its construction loan, Buyer has executed and delivered to
Seller’s lender the side letter in substantially the form attached hereto as
Exhibit “E” (“Side Letter”).  

 

--------------------------------------------------------------------------------

 

10.Seller Representations.  Section 16 of the First Addendum is hereby amended
by adding the following as subsection (g) to such Section:

(g)The RLCE space immediately adjacent to the first floor portion of Unit CU-2
shall be completed and finished as decorated blank space with no desk, pod or
other work station and no FF&E such as a computer or other office machines.    

11.Headings.  The section or paragraph headings contained herein are for
convenience of reference only and are not intended to define, limit or describe
the scope or intent of any provision of this Addendum.

12.Proviso.  This Addendum may be executed in any number of counterparts and by
the separate parties hereto in separate counterparts, each of which when taken
together shall be deemed to be one and the same instrument. Signatures of the
parties hereto on copies of this Addendum transmitted by facsimile machine shall
be deemed originals for all purposes hereunder, and shall be binding upon the
parties hereto.

13.Full Force and Effect.  Except as specifically modified hereby, all of the
provisions of the Agreement and the First Addendum which are not in conflict
with the terms of this Addendum shall remain in full force and effect

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

[Signature Page to Second Addendum to Commercial Unit Agreement]

 

SELLER:

 

 

BUYER:

 

 

 

 

 

 

4000 South Ocean Property Owner, LLLP

 

SOHO ICW RESORT OWNER LLC, a Delaware limited liability company

 

 

 

By:

 

4000 South Ocean GP, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Matt Allen

 

By:

 

/s/ David Folsom

 

 

Authorized Representative

 

Name:

 

David Folsom

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

Date of Acceptance:

     9/17/19

 

Date of Signature:

     9/26/19

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “A”

Graphic Description of Unit

 

--------------------------------------------------------------------------------

 

EXHIBIT “B”

Buildout Specifications for sixth floor portion of Unit CU-2

 

--------------------------------------------------------------------------------

 

EXHIBIT “C”

Revised Exhibit “I” to First Addendum

EXHIBIT "I"

ADDITIONAL TENANT FINISHES

LCE storage/retail on graphics distributed 3/11/2016

•Ground Floor LCE: Currently designated as “Future Retail” on the drawings –
Becomes New Office Area

oApprox. Area 38’ x 33’ includes lockable doors, reception entry/hallway and 2
offices each +/- 10’x10’ and 1 office +/- 6’x17’

oWhite Box “plus” with painted walls, drop ceiling, and commercial CARPETING and
base in each space

oTo code electrical and lighting (12 outlets, 3 in each space; Cat6 to each
space; phone and wiring to each space; TV in reception wired, copier)

oFF&E: Furnish; 4 desks, 4 chairs, 4 file cabinets, 8 guest chairs, 4 end table,
4 lamps, 4 floor lamps,

oHVAC sized to space/offices ducted separately

oRemaining areas for clerical and other storage.  White box

oArea includes wifi/internet connectivity

•2nd floor LCE: Currently designated as Maintenance Office – Becomes Employee
Break Room/Lounge/Cafeteria

oApprox. area 30’ x 17’

oWhite Box “plus” with painted walls, drop ceiling with 2x2 ACT, smoke detector,
and commercial vinyl tile flooring and base

oTo code electrical and lighting (8 outlets, cat 6 cable , telephone cable to
phone room)

oHVAC sized to space

oHand sink with hot/cold water

oFF&E package:   16 Chairs/4 tables/ 2 banquet tables, 1 sofa, waste
receptacles, refrigerator/full size, microwave

oCable connection

 

--------------------------------------------------------------------------------

 

•3rd floor LCE: Currently designated as Housekeeping – Becomes Employee Locker
Room/restroom

oAprox. Area 38’ x 29’

oWhite Box “plus” with painted walls, drop ceiling, and commercial vinyl tile
flooring and base, smoke detectors, ACT

oTo code electrical and lighting (four outlets in each bathroom, 2 at the sink)

oHVAC sized to space ducted separately for restrooms and remainder of space

oDivided interior walls for separate male/female locker rooms

oDivided interior walls for separate male/female restrooms

oEntry doors (2), partitions/doors for water closets, one in each meeting ADA
code, hot and cold water brought into the space; install one mop sink

oLocker rooms FF&E – typical 24 lockers, benches, mirrors, etc.

oRestrooms – Ceiling lighting, six can lights in each bathroom, vanity lights at
each sink; mirror at sink and full length mirror on wall; towel dispenser and
trash receptacle in each bathroom; smoke detector

[g340ovddseeo000001.jpg]Male – toilet, urinal and shower stalls with all
plumbing, fixtures, and commercial stall dividers

[g340ovddseeo000002.jpg]Female – two toilets and one shower stall with all
plumbing, fixtures, and commercial stall dividers

[g340ovddseeo000003.jpg]Sink/vanity in each with standard plumbing and lighting
fixtures

[g340ovddseeo000004.jpg]Tile flooring and painted walls in all

•4th floor LCE: Currently designated as Locker Room – Becomes
“Maintenance/Engineering” space/work area

oWhite Box “plus” with painted walls, drop ceiling, and commercial vinyl tile
flooring and base

oTo code electrical and lighting (install 12 outlets, cat6 cable for
internet/communications (3 connections); provide/install ceiling mounted
lighting)

oHVAC sized to space

oProvide telephone and cabling to phone room; smoke detector

o3 desks/chairs, inventory of supplies

oProvide shelving for materials storage and inventory (9 sets 4’w x 8’ h with
shelves)

oPlumbing; run hot and cold water to and provide a work sink and hand sink

oEye Wash station

 

--------------------------------------------------------------------------------

 

oOSHA/Fed qualified HazMat/Paint locker

o2 high voltage outlets for heavy machinery

•5th Floor LCE: Currently designated as Break Room – Becomes additional
storage/office space/housekeeping

oAprox. Area 513 square feet (door with secure lock)

oWhite Box “plus” with painted walls, drop ceiling, and commercial CARPETING and
base

oTo code electrical and lighting

oHVAC sized to space; 8 outlets, 8 ceiling lights

oArea includes wifi/internet connectivity

o4 shelves (4’w x 8’ high )

 

--------------------------------------------------------------------------------

 

EXHIBIT D

BILL OF SALE

Bill of Sale

For good and valuable consideration, the receipt of which is hereby
acknowledged, 4000 SOUTH OCEAN PROPERTY OWNER, LLLP, a Florida limited liability
limited partnership  (“Seller”), does hereby sell, transfer, and convey to
_______________ LLC, a Delaware limited liability company (“Buyer”), any and all
personal property owned by Seller and used exclusively in connection with the
operation of that certain real property more particularly described in Exhibit
“A” attached hereto (the “Personal Property”), as such Personal Property is more
particularly described in the attached Schedule 1.

Seller has executed this Bill of Sale and BARGAINED, SOLD, TRANSFERRED, CONVEYED
and ASSIGNED the Personal Property and Buyer has accepted this Bill of Sale and
purchased the Personal Property.  Seller represents and warrants that it is the
true and lawful owner of the Personal Property and the Personal Property is
being sold free and clear of any liens, claims, interests, pledges or
encumbrances of any kind or nature whatsoever. Without in any way limiting the
foregoing, Buyer acknowledges that it is purchasing the Personal Property AS IS
AND WHEREVER LOCATED, WITH ALL FAULTS AND, EXCEPT AS OTHERWISE PROVIDED HEREIN,
WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, EXPRESS,
IMPLIED, OR STATUTORY, AND THE WARRANTIES SET FORTH HEREIN, IT BEING THE
INTENTION OF SELLER AND BUYER TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES
WHATSOEVER NOT OTHERWISE EXPRESSLY PROVIDED FOR HEREIN, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY
PARTICULAR PURPOSE, ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS, ANY RIGHTS OF BUYER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, ANY CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS,
WHETHER KNOWN OR UNKNOWN WITH RESPECT TO THE PERSONAL PROPERTY, WARRANTIES
CREATED BY AFFIRMATION OF FACT OR PROMISE AND ANY OTHER WARRANTIES CONTAINED IN
OR CREATED BY THE UNIFORM COMMERCIAL CODE AS NOW OR HEREAFTER IN EFFECT IN THE
STATE IN WHICH THE PERSONAL PROPERTY IS LOCATED, OR CONTAINED IN OR CREATED BY
ANY OTHER LAW.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

--------------------------------------------------------------------------------

 

 

Dated this              day of                   20       .

 

 

SELLER:

 

4000 SOUTH OCEAN PROPERTY OWNER, LLLP, a Delaware limited liability limited
partnership  

 

 

 

 

 

 

By:

 

4000 South Ocean GP, LLC, a Delaware limited liability company, its general
partner

 

 

By:

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

BUYER:

 

 

,

a Delaware limited liability

company

 

 

By:

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit “A” to Bill of Sale

Description of Real Property

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1 to Bill of Sale

List of Personal Property

 

2

--------------------------------------------------------------------------------

 

EXHIBIT “E"

SELLER PROVIDED FF&E & INVENTORY

3

--------------------------------------------------------------------------------

 

EXHIBIT “F”

Revised Exhibit “C” to First Addendum

4

--------------------------------------------------------------------------------

 

EXHIBIT “G”

Revised Exhibit “D” to First Addendum

5

--------------------------------------------------------------------------------

 

Exhibit "H"

Revised Declaration

6